Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings, filed on 12/22/2020, accepted.

Allowable Subject Matter
	Claims 1-13 are allowed.  	 
	
Reason for Allowability
The following is an examiner's statement of reasons for allowance: in combination with other limitations recited in the claims, the primary reason for the allowance is the following inventive features of a rotor of a synchronous motor comprising: a rotor core [10] that is formed from a silicon steel plate or a soft magnetic material, the rotor core including a plurality of magnet insertion holes [17] formed at intervals in a circumferential direction and a plurality of slits [12] formed on an outer peripheral side of the magnet insertion holes; and a plurality of permanent magnets [13] which are embedded in the magnet insertion holes, respectively, and an orientation of a magnetic pole of the plurality of permanent magnets [13] is a radial direction of the rotor core, wherein the plurality of slits [12] include an adjusting slit [12c] and magnetic-path forming slits  [12a, 12b] formed at intervals in an intersecting direction which intersects the orientation of the magnetic pole of each permanent magnet [13], at least one of the magnetic-path forming slits is an adjusted slit [12c], magnetic paths [14] are formed between the magnetic-path forming slits[12a, 12b] and at portions on an outside of the magnetic-path forming slits [12a, 12b] on an outermost side in the intersecting direction, and the adjusting slit [12c] is formed between the adjusted slit and the permanent magnet. 
The above paragraph with pictorial reference numbers are only for explaining the reason of allowability, without changing scope of the allowable claims. 
Comparing to the prior-art of the record, the most relevant prior art refs are the following: 
US 20100117477; US 20060273678; and US 20160172913 (herein ‘the refs’).


    PNG
    media_image1.png
    524
    883
    media_image1.png
    Greyscale
   
    PNG
    media_image2.png
    695
    625
    media_image2.png
    Greyscale
     
 
    PNG
    media_image3.png
    476
    600
    media_image3.png
    Greyscale
    
    PNG
    media_image4.png
    537
    644
    media_image4.png
    Greyscale


The refs relates to synchronous motor having rotor being configured with slits formed at intervals along a circumferential direction, wherein each rotor is configured with slits having different size/shape and different orientation/arrangement with respect to the center of the core and/or with respect to the rotor’s magnet (see provided figures of the refs for details).  However, none of the refs of the record, either stand-alone or in combination, has taught or suggest the above-mentioned features (see italic bolded portion of the reason of allowability).  For detailed elaboration, in the present claimed invention, in order to reduce cogging torque, a configurations of the magnetic-path forming slits [12a, 12b] and the adjusting slit [12c] at intervals in an intersecting direction (i.e. illustrated in fig. 1 along a side of the permanent magnet) that intersects the orientation (radial direction) of the magnetic pole of the permanent magnet [13].  Hence, none of the prior art references of the record, either stand-alone .  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAN NGUYEN whose telephone number is (571) 272-2030.  The examiner can normally be reached on 9:00 AM - 6:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 571-272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TRAN N NGUYEN/Primary Examiner, Art Unit 2834